Citation Nr: 0527482	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  96-26 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a psychiatric 
disability.

4.  Entitlement to service connection for chronic headaches, 
to include presumptive service connection for headaches 
resulting from an undiagnosed illness.

5.  Evaluation of degenerative arthritis of the lumbar and 
thoracic spine, with disc protrusion at the L5-S1 level and a 
history of osteoporosis, currently evaluated as 10 percent 
disabling.

6.  Evaluation of costochondritis, currently evaluated as 10 
percent disabling.

7.  Evaluation of bilateral hearing loss, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from December 1970 to August 
1972, and from April 1978 to July 1994.  He served in the 
Southwest Asia Area of Operations during the Gulf War from 
October 1990 to March 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO denied entitlement to 
service connection for a bilateral knee disability.  The 
decision, however, did award service connection for a low 
back strain and bilateral hearing loss, and both disorder 
were initially evaluated as noncompensable.  The veteran 
appealed the denial of service connection for the knee 
disabilities and the initial evaluation of his hearing loss 
and low back disability.

By rating decision of May 1996, the RO granted service 
connection for degenerative changes to the thoracic spine and 
osteoporosis of the lumbar spine.  The latter disorder was 
incorporated into the prior service-connected low back 
strain, but the evaluation for was confirmed and continued as 
noncompensable.  The thoracic spine disability was separately 
rated as noncompensable.  The veteran appealed these initial 
evaluations.

This appeal also arises from a January 1998 rating decision 
that denied service connection for chronic headaches (to 
include presumptive service connection for headaches 
resulting from an undiagnosed illness), but did award service 
connection for costochondritis.  The costochondritis was 
initially evaluated as 10 percent disabling.  The veteran 
submitted a timely Notice of Disagreement (NOD) to the denial 
of service connection for chronic headaches and timely 
appealed the initial evaluation of his costochondritis.  This 
rating decision also awarded a 10 percent evaluation for the 
veteran's low back strain with osteoporosis.

Finally, the issue of entitlement to service connection for a 
psychiatric disability arises from an August 2001 rating 
decision that denied this claim.  The veteran appealed this 
decision.

In a Supplemental Statement of the Case (SSOC) issued in 
March 2004, the RO's Decision Review Officer (DRO) combined 
the evaluations of the veteran's lumbar and thoracic spine 
disabilities based on the changes made to VA's Schedule for 
Rating Disabilities at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-43.  See 68 Fed. Reg. 51454-58 (August 27, 2003); see 
also 69 Fed. Reg. 32,449-50 (June 10, 2004).  The spinal 
disability was recharacterized as degenerative arthritis of 
the lumbar and thoracic spine with disc protraction at the 
L5-S1 level and a history of osteoporosis.  The evaluation of 
this disability was confirmed and continued at 10 percent.

The issues of entitlement to service connection for a 
bilateral knee disability and chronic headaches are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  The veteran's dysthymic disorder was caused by the 
residuals of his service -connected contochondritis and back 
disabilities.

2.  The veteran's degenerative arthritis of the lumbar spine, 
with disc protrusion at the L5-S1 level and a history of 
osteoporosis, is characterized by symptomatic flare-up of 
moderate limitation of motion, pain, and muscle spasm.

3.  The veteran's degenerative arthritis of the thoracic 
spine is characterized by pain on motion.

4.  The veteran's costochondritis is characterized by 
intermittent pain and tenderness.

5.  The veteran's bilateral hearing loss is manifested in 
recent years, at its worst, by an average puretone threshold 
of 41 decibels and speech discrimination ability of 90 
percent in the right ear, and average puretone threshold of 
33 decibels and speech discrimination ability of 96 percent 
in the left ear.


CONCLUSIONS OF LAW

1.  Dysthymic disorder is due to the veteran's service-
connected costochondritis and back disabilities.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.310(a) (2004).

2.  The criteria for an initial evaluation of 20 percent, but 
not more, for degenerative arthritis of the lumbar spine, 
with disc protrusion at the L5-S1 level and a history of 
osteoporosis, has been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 5292 (effective prior to 
September 26, 2003), Diagnostic Code 5237 (effective on 
September 26, 2003).  See 68 Fed. Reg. 51454-58 (August 27, 
2003), 69 Fed. Reg. 32,449-50 (June 10, 2004).

3.  The criteria for an initial evaluation of 10 percent, but 
not more, for degenerative arthritis of the thoracic spine 
has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5291 (effective prior to September 26, 2003).

3.  The criteria for an initial evaluation in excess of 10 
percent disabling for costochondritis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(a) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.14, 4.20, 4.72, Diagnostic Code 5322 (2004).

4.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 
4.20, 4.85, 4.86, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in March 2001, November 2002, and May 2004.  By means 
of these letters, the appellant was told of the requirements 
to establish entitlement to service connection and increased 
evaluations.  He was advised of his and VA's respective 
duties and asked to submit information and/or evidence 
pertaining to the claim to the RO.  The appellant was 
apprised of the evidence considered by VA in these letters 
and in the Statements of the Case (SOCs) issued in May 1996, 
February 1998, and November 2002; and the SSOCs issued in 
June 1996, February 1998, October 1999, August 2000, March 
2004, June 2004, March 2005, and April 2005.  The SOCs and 
SSOCs informed him of applicable law and regulations, the 
evidence reviewed in connection with his claim by VA, and the 
reasons and bases for VA's decision.  

The Board acknowledges that the veteran did not receive VCAA 
notification prior to the initial adverse decisions beginning 
in February 1995.  However, such notification was provided in 
letters issued in March 2001, November 2002, and May 2004; 
and the claims were readjudicated by the RO in the SSOCs 
issued in March 2004 and thereafter.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error and the appellant has not been 
prejudiced thereby.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.

The Board notes that, during the pendency of this appeal, VA 
issued new regulations at 38 C.F.R. §§ 4.85, 4.86, and 4.87 
(to include Tables VI, VIa, and VII; and Diagnostic Code 
6260) that evaluated hearing impairment, effective on June 
10, 1999.  See 64 Fed. Reg. 25206-210 (May 11, 1999).  In the 
SOC of May 1996 and the SSOC of February 1998, the veteran 
was informed of the old criteria evaluating hearing 
impairment, and the SSOCs of October 1999 and thereafter 
informed him of the new criteria.  Starting with the October 
1999 SSOC and subsequent SSOCs, the Agency of Original 
Jurisdiction (AOJ) had the opportunity to determine the 
applicability of both the old and new rating criteria to the 
current claim.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); see also VAOPGPREC 7-2003 (Nov. 19, 2003).  As 
discussed in the analysis of the decision below, no 
substantive changes were made to the diagnostic criteria 
evaluating the veteran's hearing impairment.

In addition, VA issued new regulations at 38 C.F.R. § 4.71a 
evaluating intervertebral disc syndrome, effective September 
23, 2002.  67 Fed. Reg. 54345-49 (August 22, 2002).  Also, VA 
issued new regulations evaluating lumbosacral strain, 
intervertebral disc syndrome, and other spinal disabilities, 
effective September 26, 2003.  68 Fed. Reg. 51454-58 (August 
27, 2003); see also 69 Fed. Reg. 32,449-50 (June 10, 2004).  
The criteria for rating intervertebral disc syndrome under 
Diagnostic Code 2593 that became effective on September 23, 
2002, contained a note defining incapacitating episodes and 
chronic orthopedic and neurologic manifestations.  The 
Federal Register version setting forth the final rule 
indicates that the three notes following the version of 
Diagnostic Code 5293 that became effective on September 23, 
2002, were deleted when intervertebral disc syndrome was 
reclassified as Diagnostic Code 5243 in the criteria that 
became effective on September 26, 2003.  This was apparently 
inadvertent and has now been corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004), a final correction that was 
made effective September 26, 2003.  This correction did not 
substantively change the rating criteria for intervertebral 
disc syndrome, but instead merely corrected VA's oversight in 
not publishing the notes in Volume 68 of the Federal 
Register.  In the SOC of May 1996 and the SSOC of February 
1998, the veteran was notified of the old rating criteria for 
his low back disability.  He was informed of the new criteria 
in the SSOCs issued in March 2004 and thereafter, at which 
time the AOJ had the opportunity to determine the 
applicability of both the old and new rating criteria to the 
current claim.  See Kuzma, supra.

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  (The appendix to the 
Mayfield decision contains a VA notification letter, affirmed 
by the Court, similar in format to the notification letters 
issued to the appellant in March 2001, November 2002, and May 
2004.)  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was provided multiple VA compensation examinations regarding 
the disabilities on appeal in December 1994, January 1995, 
April/June 1995, January 1997, September 1997, July 1999, 
October 2000, July/August 2003, and December 2003.  These 
examiners reported what appear to be accurate medical 
histories, provided examination findings, and provided the 
appropriate opinions on diagnosis, etiology, and functional 
impairment.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202, 205-07 (1995).  In preparation of 
their examination reports of July/August 2003, the examiners 
specifically indicated that the veteran's medical history 
contained in the claims file had been reviewed.  Therefore, 
the Board finds these examinations are adequate for VA 
purposes.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
By letters of March 2001, November 2002, and May 2004, VA 
requested that the veteran identify all treatment of the 
disabilities on appeal in order to obtain medical evidence 
pertinent to his claim.  The veteran has identified military 
and VA treatment of his claimed disabilities.  VA has 
obtained the veteran's service (at least in part), VA, and 
post-service military treatment records.  The veteran has 
been informed of the evidence in VA's possession in the SOCs 
and SSOCs.  

VA has obtained service medical and personnel records from 
the National Personnel Records Center (NPRC).  His post-
service military treatment records from the Beaumont Army 
Medical Center have also been incorporated into the claims 
file.  The veteran has identified military Mental Hygiene 
Clinic records from his active service period that are not of 
record.  On multiple occasions, the latest during his hearing 
on appeal in October 2004, the veteran informed VA his 
efforts to obtain these records had been unsuccessful and 
that he was informed by the custodian of these records that 
they had been destroyed.  VA's attempts have also been 
unsuccessful.  As the custodian of the missing service 
records has indicated that they do not have these records and 
the veteran apparently does not have them in his possession, 
the Board finds that further development of this evidence 
would be futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

The veteran has provided testimony at hearings on appeal in 
November 1999 and October 2004.  Transcripts of these hearing 
have been associated with the claims file.  The veteran also 
requested a hearing before the Board.  However, he withdrew 
this request in May 2005.  Based on the above analysis, the 
Board concludes that all pertinent evidence regarding the 
issues decided below has been obtained and incorporated into 
the claims file.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all medical evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letters, SOCs, and SSOCs discussed above provided sufficient 
information for a reasonable person to understand what 
information and evidence was needed to substantiate the 
claims on appeal.  Mayfield at 121.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection for a Psychiatric Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  A disability which his proximately due to, 
or the result of, service-connected disease or injury shall 
be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

The veteran has claimed that he suffered with an acute 
psychiatric disorder during his military service in 1989.  As 
noted above, service treatment records of this period appear 
to have been destroyed.  His separation examination of April 
1994 found his psychiatric evaluation to be normal.

A comprehensive psychiatric examination conducted in January 
1995 noted diagnoses for adjustment disorder with depressed 
mood.  The examiner opined that this disorder was probably 
related to the stresses of his retirement from active 
military service.

VA psychiatric examination of January 1997 noted a diagnosis 
of recurrent major depression.  The examiner felt that the 
veteran's stressors included frequent periods of unemployment 
and worry about his physical health.

The VA psychiatric examination of October 2000 noted a 
diagnosis for dysthymic disorder.  This examiner opined that 
the veteran had continued depression and anxiety symptoms due 
to the residual effects of his stressors in service and due 
to the ongoing limitations brought on by his chest wall pain.

Finally, the VA psychiatric examination conducted in December 
2003 noted the veteran's complaint of depression due to the 
severe pain caused by his chest and back disabilities.  The 
diagnosis was dysthymic disorder.  The examiner found that 
the veteran's in-service psychiatric symptoms had resolved 
after a transfer to a different unit.  He commented:

The veteran now has anhedonia, social 
withdrawal, decrease interest in pleasure 
and job stress in his current position 
[are] related to his ongoing physical 
problems, especially chest wall pain and 
low back pain which the veteran says 
interferes with his work and social 
functioning.  The condition is likely to 
be long-term...
(Emphasis added.)

Based on this evidence, the Board finds that service 
connection is warranted for the veteran's current dysthymic 
disorder.  The preponderance of the medical opinions has 
attributed the veteran's current psychiatric complaints 
either directly to his active service, or to his service-
connected disabilities.  The most thorough discussion was 
provided by the examiner of December 2003.  This examiner 
implied that the veteran's noted in-service psychiatric 
problems had resolved and there was no evidence of a 
psychiatric disorder at the time of the veteran's separation 
from military service.  Thus, the veteran's baseline at the 
time of his separation was of no psychiatric symptoms.  
However, he determined that after active service, the veteran 
again developed a psychiatric disability.  The examiner 
opined that this disability had arisen from the pain and 
stress resulting from his service-connected disabilities.  
Therefore, the Board finds that secondary service connection 
is authorized under 38 C.F.R. § 3.310 for dysthymic disorder.  
As the December 2003 examiner indicated that the veteran's 
baseline at separation was being asymptomatic, all symptoms 
that developed since his separation attributable to his 
psychiatric disability are ratable for monetary benefits.  
See 38 C.F.R. § 3.322.


Increased Evaluations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
the evaluation of the complete medical history of the 
veteran's condition.  Also, 38 C.F.R. § 4.10 provides that, 
in cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.  In 
addition, 38 C.F.R. §§ 4.40 and 4.45 requires consideration 
of functional disability due to pain and weakness.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  Generally, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14; See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  However, in Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994), the Court held that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"mild" and "moderate" by VA examiners or other physicians, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3, 4.5.  To deny a claim on its merits, 
the evidence must preponderate against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The veteran's claims for higher evaluations are original 
claims that were placed in appellate status by a Notice of 
Disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings may be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  However, the Board concludes that the disability 
in the current case has not significantly changed; therefore, 
a uniform rating is warranted despite a regulatory change.


Factual Background

During the veteran's military separation examination 
conducted in April 1994, he complained of hearing loss, pain 
and pressure in his chest, and recurrent back pain.  The 
examining physician summarized this medical history as 
profound broad spectrum hearing loss, chest pain of non-
cardiac origin, and occasional muscle fatigue and spasm 
related to exertion that responded to conservative 
management.  On examination, the veteran's ears, chest, 
spine, and musculoskeletal system were all found to be 
normal.  His audiometric testing revealed the following 
results:

HERTZ
1000
2000
3000
4000
RIGHT
05
10
55
80
LEFT
05
20
40
60

The examiner characterized the veteran's defects as bilateral 
broad-spectrum profound hearing loss and myopia correctable 
to 20/20.  

VA compensation examination in January 1995 noted the 
veteran's complaints of a sticking-type discomfort, with 
occasional burning pressure, in the sternum region.  These 
symptoms were related to effort.  On examination, the upper 
body was found to be within normal limits, and the veteran 
was not in any distress during examination.  There were no 
symptoms elicited from moving to any position, even after 
exercise.  A chest X-ray, abdominal X-ray, and abdominal 
computerized tomography (CT) scan found no active disease.  
The diagnoses were no evidence of heart disease, and chest 
wall syndrome.  

Another VA compensation examination was given to the veteran 
in January 1995.  He complained of a flare up of his back 
symptoms about once every two months.  He reported having 
back pain when he stooped or bent over, or with prolonged 
walking or standing.  He denied any radiation of pain into 
his lower extremities.  There was no pain with sitting.  On 
examination, range of motion in the back was forward flexion 
to 85 degrees, backward extension to 30 degrees, right 
lateral flexion to 25 degrees, and left lateral flexion to 30 
degrees, right rotation to 25 degrees and left rotation to 30 
degrees.  There was minimal pain on motion and mild 
paravertebral muscle spasm.  There were no fixed deformities 
or posture abnormalities.  Lumbosacral X-rays revealed a 
normal examination with mild osteoporosis, while the thoracic 
spine was noted to show moderate osteoporosis and minimal 
degenerative changes.  The diagnoses included chronic 
lumbosacral strain with mild osteoporosis, and degenerative 
arthritis involving the thoracic spine.

On audio examination in January 1995, the veteran complained 
of difficulty hearing over background noise and on the 
telephone.  He currently wore hearing aids.  Audiometric 
testing revealed the following puretone thresholds in 
decibels:

HERTZ
1000
2000
3000
4000
RIGHT
5
15
60
75
LEFT
5
10
35
60

The average puretone threshold in the right ear for the 
frequencies 1000, 2000, 3000, and 4000 Hertz was 40 decibels.  
In the left ear, the average was 28 decibels.  The assessment 
was a moderate to severe high frequency sensorineural hearing 
loss in the right ear and a mild to moderately severe high 
frequency sensorineural hearing loss in the left ear.  Speech 
discrimination ability was found to be excellent.  The middle 
ear function was normal.   

From April to June 1995, the veteran was given a series of 
examinations and testing in regards to the Persian Gulf 
Registry.  No abnormalities were noted with his chest wall.  
An X-ray of the thoracic spine revealed minimal degenerative 
changes.  

In a statement from May 1995, the veteran claimed that he 
resigned from his position with a private railroad company 
after just three months.  He told the company it was due to 
family reasons, but insisted that he actually suffered with 
stress and crushing chest pain.  He lost a civilian mechanic 
position with the U. S. military after others complained he 
was slow.  The veteran reported that he was fired from a bus 
company after having chest pains that made him accident-
prone.  He had three equipment accidents in a five-week 
period and was then fired.

VA consultations in 1995 and 1996 attributed the veteran's 
chest pain to a chest wall origin.  A chest clinic 
consultation of October 1996 noted the veteran's complaints 
of chest pain that felt in the mid-chest anteriorly or left 
chest wall and radiated to the left side.  Physical activity 
such as pushing, lifting, raising his arms above his head, or 
any activity involving stretching and putting tension on his 
left arm, caused his chest wall pain.  On examination, no 
abnormalities were noted with his chest.  The impressions 
included muscular-type chest pain, probably secondary to 
sprain sustained in past when involved in heavy lifting 
during Gulf War.

A VA rheumatology consultation was provided in December 1996.  
The veteran made similar complaints regarding his chest wall 
pain, except that he now indicated that his chest pain would 
also occur during periods of when he was doing no activity.  
He claimed that his chest pain could last from just a minute 
or two to as long as 24 hours.  The veteran reported that 
most medical evaluations in the past had not found a source 
of his chest pain.  The examiner noted that a chest CT scan 
had found a slight haziness in the left upper lobe of the 
left lung, but this was not felt to be associated with his 
chest pain.  On examination, the chest did not show any 
significant abnormalities on inspection.  The only 
abnormalities noted were very minimal tenderness to palpation 
along the left sternal costal junction, and the lower and mid 
portion of the sternum.  The spine did not show any 
significant tenderness or abnormality.  The impression was 
pain probably of chest wall origin, which could be very mild 
costochondritis or possibly due to a previous injury to the 
inner costal muscles on the left chest.  The examiner opined 
that the fascia attached to the ribs had been torn in the 
past and never healed properly.

The veteran was given a VA compensation examination in 
September 1997.  He reportedly complained of low back pain.  
On examination, the spine showed forward flexion to 90 
degrees, backward extension to 30 degrees, right and left 
side rotation to approximately 20 degrees.  The examiner 
opined that full range of motion was possible.  Lumbosacral 
spine X-ray revealed mild disc disease at the L5-S1 level.  
The diagnosis was joint pain to the lumbosacral spine, 
manifested by positive mild degenerative disc disease at L5-
S1 level.

On a separate examination of September 1997, the veteran 
complained of chest pain over the sternal area when he lifted 
heavy objects.  He reported that this pain existed 70 to 80 
percent of the time.  On examination, the chest showed no 
increase in diameter, was clear to auscultation and 
percussion with no rales or rhonchi.  A pulmonary function 
test was within normal limits and a chest X-ray was negative.  
The diagnoses included costochondritis by history.  

An outpatient record of November 1998 noted the veteran's 
physical examination was within normal limits.  The examiner 
commented that he doubted the existence of herniated nucleus 
pulposus, and since he could not reproduce the veteran's 
chest pain, felt this pain was probably not costochondritis.

The veteran was afforded a VA compensation examination in 
July 1999.  He complained of "off and on" low back pain and 
intermittent muscle spasm.  The veteran reported morning 
stiffness that wound improve after three to four minutes.  He 
did not take any medication for his back pain and indicated 
that this pain did not interfere with his current employment.  
The veteran also complained of chest pain localized to his 
anterior sternal bone three or four times per week that would 
last from five to 20 minutes.  He claimed that sometimes he 
needed to stop whatever he was doing in order to alleviate 
the chest pain.  The veteran reported that over the counter 
medication would completely alleviate his pain.  He indicated 
that his chest pain sometimes interfered with his current 
employment, but he still could continue to work without any 
problem.  On examination, the chest wall was found to have no 
pain.  He was able to bend over and touch his toes with his 
fingers, with the fingers about 10 centimeters (cm) from the 
floor.  Range of motion in the back was forward flexion to 85 
degrees, backward extension to 30 degrees (with minimal 
pain), bilateral rotation to 30 degrees (with minimal pain), 
and lateral flexion of about 35 degrees (with minimal pain).  
Deep tendon reflexes were present, sensation was grossly 
intact, there was full muscle strength, raised leg elicited 
no pain, and the veteran was able to walk on his toes and 
heels.  Lumbar X-ray revealed mild space narrowing at the L5-
S1 level, and the thoracic spine was negative.  The diagnoses 
were paravertebral muscle spasm, chronic low back pain, and 
costochondritis of an unknown etiology.

The veteran was given a VA audio examination in July 1999.  
Audiometric testing revealed the following puretone 
thresholds in decibels:

HERTZ
1000
2000
3000
4000
RIGHT
15
15
55
75
LEFT
10
10
30
60

The average puretone threshold in the right ear for the 
frequencies 1000, 2000, 3000, and 4000 Hertz was 40 decibels.  
In the left ear, the average was 28 decibels.  Using the 
Maryland CNC word list, speech recognition in the right ear 
was 92 percent and in the left ear was 96 percent.  The 
assessment was a bilateral high frequency sensorineural 
hearing loss, which was moderate to severe in the right ear 
and mild to moderately severe in the left ear.

Post-service military treatment records dated in March 2000 
noted the veteran's complaint of worsening back pain after an 
exacerbation of his symptomatology during work the day 
before.  He denied any radiating pain, numbness, or tingling 
in the lower extremities.  He had no bowel or bladder 
problems.  On examination, he had a relatively straight 
thoracic spine.  There was no swelling, bruising, or 
tenderness.  There was some increased muscle tone and 
tenderness in the lumbosacral paraspinous areas and in the 
left sacroiliac joint area.  Straight leg raises were 
negative to 80 degrees.  The veteran could heel and toe walk 
without difficulty and his deep tendon reflexes were intact.  
Range of motion was reduced in all planes secondary to pain.  
X-rays revealed some osteophytic changes in the anterior L4-
L5 vertebra and a narrowed disc space at L5-S1 level.  The 
assessment was acute lumbosacral strain superimposed on known 
lumbar disc disease.  An X-ray report dated in mid-March 2000 
noted an impression of an essentially normal lumbar spine 
with very mild osteopenia.

The veteran was seen one week later.  He noted that his 
symptoms had improved.  Examination findings were similar 
that those reported the week before, but the veteran's range 
of motion had improved.  He could now forward bend to four 
inches from the floor when pain developed in the back, 
backward extension to 25 degrees with some discomfort, but 
not "real" pain, and "good" lateral rotation and flexion.  
The assessment was acute lumbosacral strain, superimposed on 
known lumbar disc disease.  A physical therapy examination in 
late March 2000 that left side straight leg raises were 
positive at 20 degrees.  Trunk range of motion was flexion to 
10 degrees, backward extension to 10 degrees, left lateral 
flexion to 20 degrees, and right lateral flexion to 15 
degrees.  There was tenderness and guarding with palpation 
along the L4 to S1 vertebra.  

The following week, the veteran claimed that his low back 
problems were worse with no relief with his prescribed 
medication.  On examination, the lumbosacral back had minimal 
tenderness and straight leg raises to 50 degrees with pain.  
Deep tendon reflexes were normal and sensation was intact.  
The veteran could forward bend to about 12 inches from the 
floor.  The diagnosis was acute strain of the lumbosacral 
back.  The following week in April 2000, the veteran again 
noted that his low back symptoms were much improved, but 
still had some discomfort.  Examination findings were similar 
to those on the previous examination, except the veteran 
could only bend to about 14 inches from the floor.  Physical 
therapy notes from early April 2000 noted forward flexion to 
20 degrees, backward extension to 25 degrees, left lateral 
flexion to 20 degrees, and right lateral flexion to 20 
degrees.

By mid-April 2000, the veteran reported that he was pain 
free.  On examination, there still was tenderness over the 
thoracic spine and paraspinous musculature.  He had "good" 
range of motion without apparent pain.  Straight leg raising 
was negative to 80 degrees.  Deep tendon reflexes were 
present and he could heel and toe walk without any weakness.  
The assessment was acute lumbosacral strain that had 
resolved, and known lumbar disc disease without symptoms at 
that time.  Physical therapy notes in mid-April 2000 noted 
range of motion of forward flexion to 50 degrees, backward 
extension to 30 degrees, and left and right lateral flexion 
to 30 degrees.

VA outpatient record in May 2003 noted the veteran's 
complaint of left chest pain after mobbing for 10 hours of 
overtime at work.  On examination, there was tenderness to 
palpation on the left chest wall.  The assessment was 
costochondritis and muscle strain.

A VA lumbar spine X-ray taken in October 2003 revealed mild 
multilevel vertebral osteophytes and mild facet arthropathy.  
The impression was mild degenerative changes.

The veteran was given a series of compensation examinations 
in December 2003.  He complained of substernal chest pain 
that at times would radiate to the left and right, and into 
the arms, legs, and back.  This pain was usually associated 
with activity.  This pain occurred every day and was mild.  
There was a flare-up of this pain about three to four times a 
month that the veteran described as "the worst possible pain 
of his life."  This pain would last for two to three hours 
and would spontaneously resolve.  Nervousness, anxiety, and 
repetitive movements exacerbated this pain.  He alleviated 
this pain with over-the-counter medication, relaxation 
techniques, topical cream, or a hot bath.  The veteran would 
as a janitor, and while being able to do the tasks of his 
job, the chest pain would slow him down.  

He also complained of low back pain.  The veteran noted that 
this pain was constant at a mild to moderate level, and 
during flare-ups it became severe to very severe. This severe 
pain would radiate into his hips and legs and would last for 
about one to two hours.  He also reported having increased 
stiffness and lack of endurance.  He treated these symptoms 
with over-the-counter medication, heating pads, physical 
therapy and a transcutaneous electrical nerve stimulation 
(TENS) unit.  Activities that exacerbated his low back pain 
included prolonged walking/standing and lifting more than 15 
pounds.  He denied ever using braces, canes, or crutches due 
to his back disability.  He also denied having any rectal or 
bladder issues.  While he is still able to perform his tasks 
at work, his back pain slows him down and requires frequent 
breaks.  He reportedly lost time from work due to this 
disorder.

On examination, the veteran was able to walk with no signs of 
pain or limping.  There was no pain to deep palpation in any 
aspect of the chest.  While the veteran complained of some 
discomfort on the substernal area and lateral aspect of the 
chest, the examiner found that the veteran did not have the 
characteristic signs and symptoms of costochondritis.  

The lower back did not present any evidence of tenderness or 
muscle spasm to palpation.  Range of motion was forward 
flexion to 90 degrees (with only discomfort felt), lateral 
flexion to 35 degrees (with only discomfort felt), backward 
extension to 30 degrees (with mild pain that starts and ends 
at 35 degrees), and rotation to 35 degrees (with only 
discomfort felt).  There was Waddell signs of non-organic 
pain that are manifested by positive simulation testing and 
some breakaway weakness in the lower extremities, otherwise 
muscle strength was within normal limits.  The lower 
extremities had no muscle atrophy or wasting.  Reflexes were 
present, but there was some subjective decrease in sensation 
on the lower extremities that was not characteristic of any 
dermatome related to a lower back condition.  The veteran 
could walk on his heels and toes and straight leg raises were 
negative.  Lumbar spine X-ray revealed minimal osteophyte 
formation involving the vertebral bodies of the L5-S1 
vertebra.  The impression was minor degenerative changes.  A 
magnetic resonance image (MRI) of the lumbar spine revealed a 
small lesion in the first lumbar vertebral body that was most 
suggestive of a small hemangioma, and foraminal and far 
lateral shallow disc protrusion and annular tear on the left.  
The impression was foraminal and far lateral shallow disc 
protrusion on the left at the L5-S1 level.  Thoracic X-ray 
revealed minimal osteophyte formation on the antero-lateral 
foraminal throughout the thoracic spine.  The impression was 
minimal degenerative changes.  

It was determined by the examiner that during periods of 
symptomatic flare-up the low back lost 10 percent of its 
forward flexion.  This opinion was based on the examiners 
physical examination and X-ray findings.  He also felt that 
the veteran would suffer with only a mild functional 
impairment during exacerbation.  It was noted that repetitive 
motion of the veteran's back failed to reveal any 
fatigability or changes in range of motion.  The diagnoses 
were costochondritis not found on examination, chronic low 
back strain secondary to mild osteoarthritis of the lumbar 
spine with no evidence of radiculopathy on examination, 
osteoporosis not found on examination, and mild degenerative 
arthritis of the thoracic spine found on X-ray.

The veteran was given a VA audio examination in December 
2003.  Audiometric testing revealed the following puretone 
thresholds in decibels:

HERTZ
1000
2000
3000
4000
RIGHT
15
15
65
70
LEFT
5
15
40
70

The average puretone threshold in the right ear for the 
frequencies 1000, 2000, 3000, and 4000 Hertz was 41 decibels.  
In the left ear, the average was 33 decibels.  Using the 
Maryland CNC word list, speech recognition in the right ear 
was 90 percent and in the left ear was 96 percent.  The 
assessment was a bilateral mild to moderately severe high 
frequency sensorineural hearing loss.  Speech discrimination 
ability was excellent for both ears.

A post-service military treatment record dated in February 
2004 noted the veteran's complaints of low back pain that had 
gotten worse in the last two years.  He described this pain 
as burning, nagging, throbbing, sharp, and shooting pain.  
The veteran noted that his low back pain radiated into his 
buttocks and thighs.  The severity of this pain was rated at 
a level of 5 on a scale from one (no pain) to ten (extreme 
pain).  Activities that exacerbated this pain were movements, 
walking a lot, and repetitive motion.  Activities that 
alleviated the pain included sitting and lying supine.  He 
treated his back pain with exercises/stretches, physical 
therapy/traction, TENS device, and over-the-counter 
medication.  On examination, there was tenderness to 
palpation over the lumbar spinous process.  Active range of 
motion in the spine was 60 degrees forward flexion with a 
pulling sensation, and decreased backward extension due to 
pain.  The lumbar spine appeared normal and there was no 
evidence of muscle spasm.  Straight leg raises were negative.  
The veteran's sensation, reflexes, and gait/stance were 
normal.  His motor strength demonstrated no dysfunction.  X-
rays showed mild facet arthropathy and a left foraminal and 
far lateral shallow disc protrusion and annular tear.  The 
examiner commented that the veteran's description and 
clinical findings do not demonstrate radiculopathy.  Clinical 
findings supported an assessment of facet with myofascial 
pain.  

Follow up examination in June 2004 noted his complaints of 
increased lumbar pain, and new onset of bilateral knee pain 
and burning sensation in the right foot.  On examination, 
tenderness was exhibited on the lumbosacral spine with 
palpation.  The spine had a normal appearance and there was 
normal movement in the spine.  Deep tendon reflexes were 
within normal limits and there were no sensory deficits.  


Evaluation of Thoracic and Lumbar Spine

In his written statements and during testimony at his 
hearings on appeal, the veteran has claimed that he has a 
constant dull low back pain (at a level of 4 to 5), that 
becomes severe stabbing pain with muscle spasm (at a level of 
8 to 9).  He also reported that his low back pain radiated 
into his hips, legs, and knees.  He noted that this severe 
pain would last for two to three minutes and felt like a 
sledgehammer hitting him with burning and tingling sensation.  
His severe pain would be brought on by bending over, 
stooping, sitting, or prolonged standing.  To alleviate his 
pain he would have to stand up.  He claimed that this pain 
interfered with his work and he could not do any heavy 
lifting.  His treating physicians reportedly informed him 
that there was nothing they could do for him and he would 
have to live with his low back pain.  The veteran asserted 
that his physicians had told him that his low back pain was 
also due to his bone loss.  Another physician reportedly 
offered to severe a nerve from the veteran's spine in order 
to alleviate his pain, but the veteran declined.  He had been 
prescribed pain medication and this medication somewhat 
alleviated his low back pain.  The veteran has acknowledged 
that he continued to work at the U. S. Postal Service.

The veteran's low back strain with osteoporosis, degenerative 
arthritis of the thoracic spine, and degenerative arthritis 
of the lumbar and thoracic spine with disc protrusion at the 
L5-S1 level and a history of osteoporosis, are currently 
rated 10 percent disabling effective from August 1, 1994.  
(Please note: while the initial thoracic rating was a 
separate noncompensable evaluation, this would not result in 
an evaluation higher then 10 percent even when combined under 
the provisions of 38 C.F.R. § 4.25 with the evaluation for 
the low back strain.)  These disorders were evaluated under 
VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.71a, 
Diagnostic Codes (Codes) 5013 (osteoporosis with joint 
manifestations), 5291 (limitation of motion of the thoracic 
spine), and 5295 (lumbosacral strain).

As discussed above, the regulations evaluating the veteran's 
low back disability were changed during the pendency of this 
appeal.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), when 
a new statute is enacted or a new regulation is issued while 
a claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Regions Hospital v. Shalala, 522 U.S. 448 (1998); Kuzma, 
supra.

According to the General Rating Formula for Diseases and 
Injuries of the Spine, normal range of motion of the 
thoracolumbar spine is 0 to 90 degrees forward flexion, 0 to 
30 degrees backward extension, 0 to 30 degrees lateral 
flexion, and 0 to 30 degrees lateral rotation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-43 (Effective on September 26, 
2003).

The veteran has private lay evidence that during periods of 
exacerbation of his spinal disability he experiences 
significant loss of motion and pain.  The range of motion 
studies noted in his compensation examination report full or 
nearly full range of motion in the back.  However, outpatient 
records in March and April 2000 appear to have been taken 
during a severe flare-up of his low back disability after 
working for ten hours doing repetitive motion.  Some of these 
outpatient records noted forward flexion to as little as 10 
degrees.  However, this level of functional loss does not 
appear to be replicated in any of the outpatient or 
compensation examinations given since 1994.  The VA examiner 
of December 2003, who conducted repetitive motion testing of 
the veteran, found that this work did not decrease range of 
motion and opined that even during a typical flare-up the 
veteran would only loose about 10 percent of his usual range 
of motion.  He also noted that flare-ups would only result in 
a mild limitation of functional ability.

Based on examination findings taken over a ten-year period, 
the Board finds that the findings of severe loss of motion in 
March 2000 are not typical of the loss of function during the 
veteran's usual exacerbation of symptomatology.  See 
38 C.F.R. § 4.2 (It is the responsibility of the adjudicator 
to interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.)  This is 
corroborated by the veteran's own evidence that his low back 
disability has not caused him to loose significant time from 
work or be unable to complete his tasks as a custodian.  The 
outpatient record of April 2000 noted that the veteran's 
period of exacerbation had diminished and he was then capable 
of forward flexion to 50 degrees.  This finding appears to be 
consistent with the VA examiner's opinion in December 2003 of 
a loss of 10 percent of normal motion.  While the vast 
majority of examinations have found substantially normal 
motion in the low back, the Board will resolve all reasonable 
doubt on this matter in the veteran's favor, and determine 
that during a typical period of symptomatic flare up his 
forward flexion is limited to 50 degrees.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.

This level of limitation warrants an evaluation of 20 percent 
disabling under both the old criteria at Code 5292 for 
moderate limitation of motion in the lumbar spine and under 
the new criteria at Code 5237 for lumbosacral strain 

Based on this evidence, the Board finds that the veteran's 
back disability warrants an evaluation of 20 percent under 
the new criteria at Code 5237 for lumbosacral strain (forward 
flexion of the spine greater than 30 degrees but not greater 
than 60 degrees).  However, these rating criteria may not 
have retroactive effect past the effective date of the change 
on September 26, 2003.  Regardless, the Board finds that 
there is sufficient medical evidence to warrant a 20 percent 
evaluation prior to September 26, 2003 under the criteria at 
Code 5292.  These criteria authorize a 20 percent evaluation 
for "moderate" limitation of motion in the lumbar spine.  
Unlike the revised criteria, Code 5292 failed to provide any 
definition of what would be a "moderate" limitation, as 
measured in degrees of motion.  The Board finds that the 
range of motion noted in April 2000 and other examinations 
showed slight to moderate loss of range of motion in the 
lumbar spine.  This overall range of motion, inconsideration 
with the provisions of 38 C.F.R. §§ 4.40 and 4.45, and 
resolving any reasonable doubt in the veteran's favor, would 
in the Board's opinion be characterized as an overall 
moderate limitation under the old criteria at Code 5292.  See 
38 C.F.R. § 4.3.  Based on this analysis, the Board finds 
that the veteran is entitled to an increased evaluation to 20 
percent disabling for his back disability under the old 
criteria at Code 5292 and the new criteria at Code 5237.

The Board finds that in regard to evaluations in excess of 
this 20 percent evaluation granted above, whether or not the 
new orthopedic rating criteria has retroactive effect is 
irrelevant.  As discussed below, the medical evidence does 
not provide any basis for the award of higher evaluations 
under either the old or new rating criteria at any time 
during the appeal period.

Under Note (2) at new Code 5293 and Note (1) at new Codes 
5235-42, the Board must determine if separate evaluations 
under the orthopedic and neurologic diagnostic criteria are 
appropriate.  The only neurological symptoms noted by the 
veteran regarding his low back were radiating pain, tingling, 
and numbness in his lower extremities.  There is also 
radiological evidence of a protruding disc in the lumbar 
spine.  However, the medical examiners have consistently 
found no to little evidence of clinical findings that would 
confirm the existence of radiculopathy.  Thus, the medical 
evidence only shows subjective complaints and/or minimal 
clinical findings of radiculopathy.  Under 38 C.F.R. § 4.12a, 
Diagnostic Codes 8620/8720 (neuralgia/neuropathy), evaluating 
sciatic nerve dysfunction, a 10 percent evaluation is 
warranted for mild neurologic deficit and a 30 percent is 
warranted for a moderate degree of neurologic deficit.  See 
also 38 C.F.R. §§ 4.123, 4.124.  As the preponderance of the 
clinical evidence does not support the existence of 
radiculopathy arising from the veteran's low back disability, 
a separate evaluation under 38 C.F.R. §§ 4.123 and 4.124 are 
not warranted.  

The evidence raises the issue of rating the veteran's low 
back disability by analogy under the new criteria at Code 
5243 (intervertebral disc syndrome) for incapacitating 
episodes.  See 38 C.F.R. § 4.20.  Note (1) at new Codes 5293 
and 5243 define incapacitating episodes as a period of acute 
symptoms that requires "prescribed bedrest by a physician 
and treatment by a physician."  The treatment records are 
silent as to any physician prescribing bed rest for the 
veteran's back complaints.  In addition, the veteran has not 
reported that any physician has prescribed bed rest or that 
his back disability has forced him to miss a significant 
amount of work.  Thus, while the veteran may have episodic 
flare-up of his back symptomatology, these episodes do not 
rise to the level of an incapacitating attack as defined 
under the new criteria at Codes 5293 and 5243.

The old criteria at Code 5293 required severe recurring 
attacks of intervertebral disc syndrome that had intermittent 
relief in order to receive a 40 percent evaluation.  The 
veteran has claimed to have weekly exacerbation of his back 
symptomatology.  He has acknowledged that these symptoms can 
be alleviated.  The veteran has not reported the need for bed 
rest or significant loss of work due to these symptoms.  The 
medical evidence does not support a finding of severe attacks 
of intervertebral disc disease.  The reports have 
consistently shown only slight to moderate limitation of 
motion and nonexistent to minimal neurologic involvement.  
There is evidence of muscle spasm, but no consistent 
dysfunction of reflexes or sensation.  Based on this 
evidence, the Board finds that the symptoms of the back 
disability cannot be characterized as a severe or pronounced 
intervertebral disc syndrome.  Therefore, a higher evaluation 
under the old criteria at Code 5293 is not warranted.

Turning to the orthopedic manifestations of the veteran's 
lumbar spine disability, there is no indication in the 
medical evidence that the veteran has any orthopedic 
limitation associated with his legs that is due to his back 
disability.  He has contended that he has bilateral knee 
disability that has resulted from his back disorder.  There 
is no medical opinion of record that has linked any 
orthopedic problem of the lower extremities, to include the 
knees, to the back disability.  Therefore, separate 
evaluations for orthopedic disabilities of the lower 
extremities are not warranted.

The only functional limitation found on examinations 
associated with the back disability was with the function of 
the lumbar spine.  As noted above, this level of functional 
impairment warrants a 20 percent evaluation under old Code 
5292 and new Code 5237.  As an evaluation higher than 20 
percent disabling is not authorized under Codes 5013 
(osteoporosis) and 5003 (traumatic/degenerative arthritis), 
this criteria is not applicable.  As there is no medical or 
radiological evidence of fractured vertebra, ankylosis, or 
fixation of the lumbar spine, evaluation under the old 
criteria at Codes 5285 (vertebra fracture), 5286 (complete 
spinal ankylosis), and 5289 (lumbar spine ankylosis) is not 
warranted.

For a higher evaluation of 40 percent under the old criteria 
at Code 5292 (lumbosacral strain), the evidence must show a 
severe lumbosacral strain with listing of the whole spine to 
the other side, positive Goldwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or 
narrowing/irregularity of joint spaces; or some of the above 
with abnormal mobility on forced motion.  The medical 
evidence does corroborate the existence of some loss of 
motion, degenerative changes, and narrowing in the lumbar 
spine.  However, there is no objective evidence since 
discharge of listing of the whole spine, positive Goldwaite's 
sign, or loss of lateral motion.  As noted above, the 
veteran's loss of motion in the lumbar spine would only be 
characterized as slight to moderate.  Based on the 
examination reports showing that the veteran continued to 
have significant functional ability in the lumbar spine, the 
Board finds that the lumbosacral strain cannot be 
characterized as severe in nature.  Thus, an increased 
evaluation is not warranted under the old criteria at Code 
5295.

Turning to the thoracic spine, the Board notes that a 
separate compensable evaluation can be awarded.  Under the 
old criteria at Code 5291, slight limitation of motion in the 
thoracic (dorsal) spine is to be awarded a noncompensable 
evaluation, while moderate and severe limitation is to be 
rated at 10 percent.  The examiners have not differentiated 
between loss of motion of the thoracic spine and the lumbar 
spine on their examination reports.  However, prior to the 
recent regulatory change, the thoracic spine could and should 
have been evaluated separately.  There is no doubt that 
periarticular pathology existed, as evidenced by repeated 
examination.  The actual range of motion for the thoracic 
spine was never adequately documented.  However, there is 
adequate evidence of pain in the back with an absence of 
evidence that such pain abruptly ended at the L1 vertebra.  
Thus, there is adequate evidence of periarticular pathology 
productive of painful motion, and a separate compensable 
evaluation (10 percent) is warranted for the joint.  See 
38 C.F.R. § 4.59.  As the evaluation assigned is based upon 
the old criteria, the evaluation continues since a change in 
criteria alone may not serve as a basis for reduction.  
38 U.S.C.A. § 1155.  A higher evaluation cannot be granted 
under Code 5291, as a 10 percent rating is the highest 
evaluation allowed under these criteria; and a higher 
evaluation under old Code 5288 is not authorized, as there is 
no evidence that the thoracic spine is fixed or ankylosed.

Turning to the new criteria at Codes 5235 through 5242, the 
General Rating Formula for Diseases and Injuries of the Spine 
authorizes an increased evaluation of 40 percent in the 
lumbar spine for forward flexion of the thoracolumbar spine 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  As noted above, there is no evidence of 
ankylosis or fixation associated with the veteran's lumbar 
spine.  The examinations since 1994 have revealed that the 
veteran had significantly better forward flexion then 30 
degrees on the vast majority of his examinations.  There is 
no medical opinion of record that symptomatic flare-up would 
consistently result in limitation of motion of 30 degrees or 
less.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, supra.  
This finding is corroborated by the examiner's opinion in 
December 2003 that found that the veteran only suffered with 
a mild loss of function during symptomatic flare-up.   Based 
on this medical evidence and opinion, the Board finds that a 
higher evaluation is not authorized under the new criteria at 
Codes 5235-42.  

Finally, the new rating schedule combines the functional 
limitation for the thoracic and lumbar spines 
("thoracolumbar spine") under a single rating criteria.  
Thus, separate evaluations for loss of motion in the thoracic 
and lumbar spines is not authorized under the new criteria.

Based on the above analysis, the evidence supports a higher 
evaluation for the veteran's lumbar disability to 20 percent 
disabling.  That is, a 20 percent evaluation is authorized 
under the old criteria at Code 5292 (effective prior to 
September 26, 2003) for moderate limitation in lumbar spine 
motion, and under the new criteria at Code 5237 (effective on 
September 26, 2003) for forward flexion greater than 30 
degrees and less than 60 degrees.  A separate 10 percent 
evaluation is granted for the thoracic spine disability.


Evaluation of Costochondritis

Muscle Group damage is categorized as slight, moderate, 
moderately severe, and/or severe and evaluated accordingly 
under 38 C.F.R. § 4.56.  In considering the residuals of such 
injuries, it is essential to trace the medical-industrial 
history of the disabled person from the original injury, 
considering the nature of the injury and the attendant 
circumstances, and the requirements for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41.

According to 38 C.F.R. § 4.56, an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(a), (b), (c).  
Under Diagnostic Codes (Codes) 5301 through 5323, 38 C.F.R. 
§ 4.56(d) requires that disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.

The veteran has claimed that he has sternum pain that is 
associated with heavy lifting and periods of stress.  The 
veteran described this as a constant dull pain, that could 
become a sharp pain with physical exertion.  He also 
testified that his chest pain is associated with shortness of 
breath and muscle contractions.  His sharp pain usually takes 
10 to 15 minutes to resolve.  He claimed that he lost most of 
his prior jobs due to his chest pain.  He was forced to quit 
work at a private railroad company, but informed the company 
he quit due to family problems.  He was fired from a bus 
company due to onsite accidents that he claimed had been 
caused by his chest pain.  He has had physicians associate 
his chest pain to a tear in the chest muscles and due to 
inflammation.

The residuals of the veteran's costochondritis are evaluated 
by analogy under 38 C.F.R. § 4.73, Code 5322, Muscle Group 
XXII (Muscles of the front of the neck).  This disability is 
currently evaluated as 10 percent disabling, effective from 
August 1, 1994.  For injuries affecting this Muscle Group, 
the Code authorizes a noncompensable evaluation for slight 
disability, a 10 percent for moderate disability, a 20 
percent for moderately severe disability, and a 30 percent 
for severe disability.  

There are no contemporaneous service records discussing an 
injury to the muscles of the veteran's chest wall, or noting 
a penetrating or through and through wound to the soft 
tissue.  There is no service medical evidence of an open 
comminuted fracture of the chest wall (sternum/ribs) or 
tendon damage.  Thus the criteria at 38 C.F.R. § 4.56(a), 
(b), and (d) do not provide any basis for a higher evaluation 
of the veteran's costochondritis when evaluating this 
disability under Code 5322.

While the veteran has related severe symptoms, primarily 
pain, associated with his costochondritis, the medical 
examinations conducted since 1994 has found virtually no 
evidence of any objective symptomatology.  The only objective 
findings were tenderness in the sternal area, which in 
December 1996 was characterized as "very minimal."  While 
other examiners have noted diagnoses for costochondritis; 
their clinical findings do not report any objective 
symptomatology.  Many times this diagnosis was made by 
history.  Based on the very minimal medical evidence of 
symptomatology associated with the chest wall, the Board 
finds that an evaluation of 20 percent for a moderately 
severe muscle injury is not warranted.


Evaluation of Bilateral Hearing Loss

The evaluation of hearing impairment is based on examinations 
using controlled speech discrimination tests together with 
results of puretone audiometry.  38 C.F.R. § 4.85.  The 
results are charted on Tables VI, VIa, and VII.  Thus, in 
order to assign an evaluation for hearing loss, the veteran 
must demonstrate a decrease in percentage of speech 
discrimination and/or an increase in average puretone decibel 
loss.  

The veteran's current bilateral hearing loss is evaluated 
under VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.85, Diagnostic Code (Code) 6100 as noncompensable 
effective from October 1, 1993.  As discussed above, the 
regulations evaluating the veteran's bilateral hearing loss 
were changed during the pendency of this appeal.  See 
VAOPGCPREC 7-2003; Kuzma, supra.

A review of both the old and new criteria regarding the 
evaluation of hearing impairment (as opposed to exceptional 
patterns of hearing impairment) at 38 C.F.R. § 4.85, Tables 
VI and VII, reveals that no substantive changes were made 
between the old and new diagnostic criteria.  That is, the 
retroactive effects of these criteria are irrelevant.  
However, substantive changes were made when comparing the old 
38 C.F.R. § 4.85(c) and the new criteria at 38 C.F.R. § 4.86, 
in connection with the criteria at Table VIa for exceptional 
patterns of hearing impairment.  However, both the old and 
new criteria are not applicable to the current case and have 
no bearing on its adjudication.  As a Chief of a VA Audiology 
Clinic has not certified that use of the criteria under Table 
VI and VII would be inappropriate, and no audiometric 
examination has shown puretone threshold at each of the four 
specified frequencies is 55 decibels or more, or that the 
puretone thresholds are 30 or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz; the criteria at 38 C.F.R. 
§ 4.85(c), 4.86, and Table VIa is not for application.  

Initially, the Board notes that the veteran received an 
audiology examinations in April 1994 and January 1995 that 
noted audiometric test results.  However, examinations failed 
to provide the numeric scores for speech recognition under 
the Maryland CNC word list.  Since the rating criteria at 
38 C.F.R. § 4.85 requires such scores in order to evaluate 
hearing loss, the April 1994 and January 1995 test results 
are not adequate for rating purposes.

Evaluating the test scores noted in July 1999 (using Table 
VI, 38 C.F.R. § 4.85) the veteran's right ear hearing acuity 
is at Level I and his left ear is also at Level I.  This 
level of hearing loss, as reflected at Table VII of 38 C.F.R. 
§ 4.85, warrants a noncompensable evaluation.  The test 
scores noted in December 2003 indicate that the veteran's 
hearing acuity in the right ear was at Level II and in the 
left ear it was Level I.  This level of hearing loss, as 
reflected at Table VII of 38 C.F.R. § 4.85, does not meet the 
criteria for a compensable evaluation.  

This evidence establishes that the veteran is not entitled to 
compensable evaluation for bilateral hearing loss at any time 
during the appeal period.  Based on this analysis, the rating 
criteria at 38 C.F.R. § 4.85 do not authorize an evaluation 
for the veteran's bilateral hearing loss in excess his 
current rating.  In evaluating this claim, the Board is 
constrained by a mechanical application of the facts in this 
case to the applicable law and regulations.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992) (Assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.)  



Extra-Schedular Evaluations

Finally, the veteran has, in effect, contended that his 
service-connected disabilities warrant extra-schedular 
evaluations due to marked interference with his employment.  
According to 38 C.F.R. § 3.321(b)(1), in the exceptional case 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  

He has made no claim, nor is there any medical evidence of, 
frequent hospitalizations due to his spinal disability, 
hearing loss, or chest pain.  The medical evidence has 
consistently reported that he has maintained employment as a 
custodian with the U. S. Postal Service.  While the veteran 
has reported that his service-connected disabilities 
interfere with his functions at work, that is they slow his 
work down and force him to miss an occasional day from work, 
there is no evidence that these disorders have caused him to 
miss significant amounts of work or that his job has been 
threatened due to the residuals of these disorders.  The 
Board finds that the veteran's costochondritis, spinal 
disability, and hearing loss, while impacting his ability to 
work, have not caused a marked interference with his current 
employment.  Thus, the level of interference with the 
veteran's industrial abilities due to his service-connected 
disabilities are fully contemplated in his current evaluation 
under the rating schedule.  Based on this evidence, the Board 
finds that the veteran's service-connected disabilities do 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  Therefore, these issues do not warrant 
referral for extra-schedular evaluations.


Conclusion

Based on that above analysis, the Board finds that the 
evidence establishes entitlement to secondary service 
connection for dysthymia.  The evidence also establishes an 
increased evaluation to 20 percent for the veteran's lumbar 
disability.  Finally, the evidence supports the award of a 10 
percent evaluation for the thoracic spine disability.  
However, the preponderance of the evidence is against higher 
evaluations for those disabilities, his costochondritis, and 
his bilateral hearing loss.  While the veteran is competent 
to report his symptoms, the medical findings do not support 
higher evaluations.  The Board finds that the examination 
reports prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment than the appellant's statements.  To the extent 
that the appellant has described the diagnosis and etiology 
of his claimed disorders, and more severe symptomatology 
associated with his service-connected disabilities, his lay 
evidence is not credible.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (Holding that interest in the outcome of a 
proceeding may affect the credibility of testimony.)  To this 
extent, the preponderance of the evidence is against higher 
evaluations than that awarded, and the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to secondary service connection for dysthymic 
disorder is granted.

A 20 percent evaluation for degenerative arthritis of the 
lumbar spine with disc protrusion at the L5-S1 level and a 
history of osteoporosis is granted, subject to the laws and 
regulations governing the payment of VA benefits.

An 10 percent evaluation for degenerative arthritis of the 
thoracic spine is granted, subject to the laws and 
regulations governing the payment of VA benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for costochondritis is denied.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.


REMAND

The veteran has provided lay evidence of ongoing bilateral 
knee pain and instability during his military service.  A 
military outpatient record of February 1978 noted an 
assessment of patellar tenderness.  On Report of Medical 
History taken in February 1992, the veteran reported having 
bilateral knee pain when running that would resolve with 
rest.  On examination in May 1992, the veteran's lower 
extremities were reported to be normal.  During his military 
separation examination in April 1994 he did not report any 
prior history of knee problems and on examination his lower 
extremities were reported to be normal.  On VA compensation 
examination of January 1995, bilateral tendonitis of the 
knees was diagnosed.  However, the examiner failed to comment 
on the etiology of these disorders.  A comprehensive VA 
examination in September 1997 reported that no evidence of a 
current knee disability was found.  At his hearing on appeal 
in October 2004, the veteran testified that he no longer 
thought he had a bilateral knee disability, but instead had 
"knee pain" due to his service-connected spinal 
disabilities.  He argued that based on these symptoms he 
should be granted service-connection for a bilateral knee 
disability.  

As the medical evidence is inconclusive and contradictory 
regarding the existence and etiology of any current bilateral 
knee disability, this case must be remanded for another VA 
compensation examination to evaluate the veteran and provide 
a competent medical opinion regarding the existence and 
etiology of the any current knee disorder.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see Myers v. Brown, 5 
Vet. App. 3, 4-5 (1993); Duenas v. Principi, 18 Vet. App. 
512, 518 (2004) (The duty to assist requires VA to obtain a 
medical opinion as to the relationship between an in-service 
event, injury, or symptomatology and a current disability.); 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (The Board 
cannot base its decisions on its own unsubstantiated medical 
opinion.)

By rating decision of January 1998, the RO denied entitlement 
to service connection for chronic headaches, to include 
presumptive service connection for headaches resulting from 
an undiagnosed illness.  The veteran expressed his 
disagreement with this determination in a statement received 
in March 1998.  The SOCs and SSOCs issued by the RO addressed 
a number of issues; however, they did not address the issue 
of service connection for chronic headaches, or whether the 
veteran's headaches are a sign or symptom of an undiagnosed 
illness for which presumptive service connection could be 
granted under the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.

The record establishes that within one year of notification 
of a denial of the service connection for chronic headaches, 
the appellant submitted a timely NOD.  38 U.S.C.A. § 7105; 
38 C.F.R. § 19.26.   Therefore, the appropriate SOC must be 
issued regarding this matter.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is hereby REMANDED for the following:

1.  Inform the veteran of the information 
and evidence not of record that is 
necessary to substantiate the claim for 
entitlement to service connection for 
chronic headaches, to include presumptive 
service connection for an undiagnosed 
illness.  Also inform the veteran of (1) 
the information and evidence that VA will 
seek to obtain on his behalf; (2) the 
information or evidence that he is expected 
to provide; and (3) request or tell him to 
provide any evidence in his possession that 
pertains to the claim.  A copy of this 
notification must be associated with the 
claims folder.  

2.  Contact the VA Healthcare System in 
El Paso, Texas and request all of the 
veteran's inpatient and outpatient 
treatment records dated from October 2004 
to the present time.  All responses 
and/or evidence should be associated with 
the claim file.  

3.  The veteran should be scheduled for a 
VA orthopedic examination.  Send the 
claims folder to the examiner for review.  
The examiner should be provided with the 
following instructions.

The veteran has claimed that he currently 
has bilateral knee disabilities either as 
a result of his military service, or as a 
result of his thoracic and lumbar spine 
disabilities.  Based on a review of the 
medical history and testing, the examiner 
should provide answers to the following 
questions:

Does the veteran currently have right 
and/or left knee disabilities?  Please 
provide all appropriate diagnoses.  If 
so, is it at least as likely as not 
(i.e., 50 percent probability or greater) 
that any of these disabilities were 
incurred in, or aggravated by, his active 
military service?  If not, is it at least 
as likely as not that any of these 
disabilities were proximately due to, or 
the result of, his service-connected 
degenerative arthritis of the thoracic 
and lumbar spine, with disc protrusion at 
the L5-S1 level and a history of 
osteoporosis?

4.  The AOJ must issue a statement of the 
case in regard to the issue of 
entitlement to service connection for 
chronic headaches (to include whether 
presumptive service connection is 
warranted under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117).  This matter should 
only be referred back to the Board if a 
timely substantive appeal (VA Form 9) is 
received.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


